Citation Nr: 1105017	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-34 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for varicose veins of the lower 
extremities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from March 1966 to October 1969.  
She has also served in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs' (VA) Regional Office (RO) Phoenix, Arizona.

The Veteran testified at a travel Board hearing in August 2009.

In October 2009, the Board remanded the claim for additional 
evidentiary development.  The case has been returned to the Board 
for further appellate review.


FINDING OF FACT

Competent medical evidence and credible lay evidence provided by 
the Veteran establish chronicity and continuity of symptoms of 
varicose veins of the lower extremities, beginning in service.


CONCLUSION OF LAW

The criteria for service connection for varicose veins of the 
lower extremities are met.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303(b) (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

In this decision, the Board grants entitlement to service 
connection for varicose veins of the lower extremities, which 
represents a complete grant of the benefits sought on appeal.  
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below with respect to 
this claim, a detailed explanation of how VA complied with the 
Act is unnecessary.

Analysis

Service connection may be granted for any disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation in service of a pre-existing injury or disease.  
38 U.S.C.A. § 1110.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A disability may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).

The Veteran contends that she developed varicose veins during 
active service in Vietnam as an operating room nurse, and that 
she has continued to suffer from varicose veins in her lower 
extremities since her discharge from service.  She reported that 
as an operating nurse she was required to stand for long periods 
of time during surgery and that sometimes, based on the number of 
casualties, she would work 24 hours at a time.  Through a written 
statement and hearing testimony before the Board in August 2009, 
she asserted that she was treated for varicose veins while at the 
prenatal clinic at Fort Ord, California, from July 1969 to 
January 1970.  
  
The Veteran's service medical records are negative for any 
treatment for varicose veins of the lower extremities.  Also, 
attempts by the RO to retrieve the Veteran's prenatal treatment 
records from the clinic in Fort Ord were documented to be 
unsuccessful.  The Board acknowledges, however, that the Veteran 
served as an operating room nurse while under combat conditions 
in Vietnam.  Further, varicose veins are the type of visible 
symptomatology subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Post-service medical evidence includes a May 1984 private 
examination of the Veteran's back with a notation that there were 
some varicosities in both lower extremities.  Moreover, the 
existence of current treatment for varicose veins is documented 
in the claims folder.  Private treatment reports dated in 2007 
show that the Veteran underwent surgical procedures for treatment 
of varicose veins.  In June 2007 and June 2009 letters from a 
private certified physician's assistant and physician, it was 
reported that the Veteran suffered from chronic venous 
insufficiency and that her treatment has consisted of multiple 
surgical procedures.  It was also reported that although the 
etiology of chronic venous insufficiency is unknown, the 
condition can be aggravated by prolonged periods of standing and 
is a common problem with nurses.        

In October 2010, the Veteran was afforded a VA examination with 
regard to this claim.  The Veteran indicated that she has had 
difficulty with varicose veins since the 1960's and that the 
condition has significantly worsened approximately ten years ago.  
The examiner diagnosed mild to moderate superficial varicosities 
of the bilateral lower extremities to the mid-thigh.  The 
examiner noted that the Veteran was a surgical nurse who stood 
for very long periods of time without relief.  The examiner went 
on to say that it is at least as likely as not that the Veteran's 
varicosities are related to her service as a surgical nurse and 
that it appeared that the condition developed at that time.  

The medical and lay evidence supports the notion that the Veteran 
developed varicose veins during active service and that she has 
experienced problems with varicose veins continuously ever since, 
with symptoms existing today.  The Veteran is competent to report 
her own symptoms, especially when the circumstances of the 
incurrence are consistent with her military record and history.  
See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
Furthermore, a VA examiner has related the onset of the Veteran's 
varicose veins to her occupation in service as a surgical nurse.  
Thus, there is sufficient evidence to show the manifestations of 
varicose veins beginning in service.  Therefore, the Board finds 
that the evidence to be in relative equipoise in showing that the 
current varicose veins of the lower extremities are 
manifestations of a disease process involving both legs that as 
likely as not had its clinical onset during the Veteran's active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for varicose veins of the lower 
extremities is warranted.  


ORDER

Entitlement to service connection for varicose veins of the lower 
extremities is granted.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


